                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JARVIS JACKSON,                                           )
     #02220000,                                           )
           Petitioner,                                    )
vs.                                                       )    No. 3:20-CV-3429-B (BH)
                                                          )
Director, Texas Department of Criminal                    )
Justice, Correctional Institutions Division,              )
              Respondent.                                 )    Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

           Based on the relevant filings and applicable law, this habeas case should be DISMISSED

for failure to prosecute or follow orders of the court.

                                              I. BACKGROUND

          Jarvis Jackson (Petitioner), an inmate in the Texas Department of Criminal Justice -

Correctional Institutions Division (TDCJ-CID), filed a petition for writ of habeas corpus under 28

U.S.C. § 2254 challenging a judgment of conviction, which was received on November 20, 2020.

(See doc. 3.) By Notice of Deficiency and Order dated November 24, 2020, Petitioner was notified

that he had neither paid the $5 filing fee nor submitted a motion to proceed in forma pauperis (IFP).

(See doc. 4.) He was ordered to either pay the fee or file an IFP motion within thirty days. (Id.) The

notice specifically stated that a failure to comply could result in the dismissal of the petition for

failure to prosecute or to follow court orders. Well more than thirty days from the date of that notice

have passed, but Petitioner has not paid the fee, filed an IFP motion, or filed anything else.

                                     II. INVOLUNTARY DISMISSAL

          Rule 41(b) of the Federal Rules of Civil Procedure permits a court to dismiss sua sponte an



1
    By Special Order No. 3-251, this habeas case has been automatically referred for findings and recommendation.
action for failure to prosecute or follow orders of the court. McCullough v. Lynaugh, 835 F.2d 1126,

1127 (5th Cir. 1988). This authority flows from a court’s inherent power to control its docket, pre-

vent undue delays in the disposition of pending cases, and avoid congested court calendars. Link

v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962). Here, Petitioner was given thirty days to either

pay the filing fee or file an IFP motion, and the notice specifically warned that failure to comply

could result in the dismissal of his petition. He still has not complied with the notice and order or

otherwise responded. Because he failed to comply with the notice of deficiency and order within

thirty days, his petition should be dismissed without prejudice for failure to prosecute or follow

orders of the court.

                                   III. RECOMMENDATION

        The petition should be dismissed under Fed. R. Civ. P. 41(b) without prejudice for want of

prosecution or failure to follow orders of the court, unless Petitioner either pays the $5 filing fee or

files an IFP motion within the fourteen-day time frame for objecting to this recommendation, or by

some other deadline set by the Court.

        SIGNED this 21st day of May, 2021.


                                                        ___________________________________
                                                        IRMA CARRILLO RAMIREZ
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
                        INSTRUCTIONS FOR SERVICE AND
                       NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of these findings, conclusions and recommendation shall be served on all parties in the
manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
